EXHIBIT 10.4
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Amended and Restated Employment Agreement (the “Agreement”) is made and
entered into by and between Jill D. Smith (the “Executive”) and DigitalGlobe,
Inc., a Delaware corporation (the “Company”) (collectively the “Parties”),
effective as of September 1, 2010 (the “Effective Date”).
RECITALS
A. Executive is a member of the Company’s executive and management team.
B. Executive and Company are parties to an Employment Agreement, effective
September 1, 2008 (“2008 Agreement”).
C. Executive gave notice under the 2008 Agreement of her intent not to renew the
2008 Agreement, which Agreement would have expired by its terms on September 1,
2011.
D. The Company’s Board of Directors (the “Board,” which term also includes any
committee of the Board when used herein) believes that it is in the best
interests of the Company and its stockholders to enter into a limited term
Amended and Restated Employment Agreement with Executive to ensure continuity of
service and management while the Board engages in the search for the successor
Chief Executive Officer.
E. Executive has agreed to continue with the Company in the role of Chief
Executive Officer during the Board search for Executive’s successor, on the
terms and conditions set forth herein.
In consideration of the mutual covenants herein contained, and in consideration
of the continuing employment of Executive by the Company, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Executive and Company agree as follows:
1. Employment Term. Unless otherwise terminated in accordance with Section 4,
below, Executive’s employment under this Agreement shall commence on the
Effective Date and continue for a period of 12 months to and including
August 31, 2011 (the “Initial Term”). Thereafter, upon mutual agreement by the
Parties on or before May 31, 2011, the Initial Term may be extended for an
additional one-year period (“Extended Term”) on the terms and conditions set
forth in this Agreement. The Initial Term and any Extended Term, as applicable,
may be collectively referred to herein as the “Term.” Notwithstanding the
foregoing, the then-current Term is subject to termination as provided in
Section 4 hereof.

 

 



--------------------------------------------------------------------------------



 



2. Duties.
(a) During the Term, Executive will serve as the Chief Executive Officer of the
Company and will have such responsibilities, duties and authority as are
customary for someone of that position.
(b) Executive shall also perform such other duties during the Term as are
reasonably assigned to Executive by the Board and that are consistent with the
position in which she is employed.
(c) The Company will provide the Executive with appropriate office space,
facilities and support personnel.
(d) During the Term, Executive shall use her good faith best efforts to perform
the duties properly assigned to her hereunder, shall devote substantially all of
her business time, attention and effort to the affairs of the Company and shall
use her reasonable best efforts to promote the interests of the Company.
Executive may serve on civic or charitable boards or committees and manage
personal investments; provided that such activities do not individually or in
the aggregate significantly interfere with the performance of her duties under
this Agreement. If the Company consents to such service, which consent will not
be unreasonably withheld, Executive may serve on at least one other corporate
board; provided that such service does not individually, or together with other
activities described in this Section 2, unreasonably interfere with the
performance of her duties under this Agreement.
3. Compensation, Benefits and Perquisites.
(a) Base Salary. Beginning as of the Effective Date, Executive will be paid a
base salary (the “Base Salary”) in respect of her services hereunder during the
Term. The Base Salary shall be at an annual rate of $480,000. The Base Salary
will be paid in equal periodic installments according to the Company’s customary
payroll practices.
(b) Bonus. In addition to the Base Salary, and in all instances subject to the
provisions of Section 4(b) below, Executive shall be entitled to receive an
annual bonus (the “Bonus”), equal to 70% of her annualized Base Salary, as
follows. For Calendar Year 2010, and any subsequent Calendar Year during the
Term in which Executive performs or is deemed to have performed services under
this Agreement, if applicable, Executive’s Bonus shall be paid if target levels
of Company performance for that Year, as set forth in the Company Executive
Success Sharing Plan for the applicable Calendar Year, are achieved, with
greater or lesser amounts (including zero) paid for performance above and below
target (such greater and lesser amounts to be determined by the formula
established by and set forth in the Executive Success Sharing Plan for the
applicable calendar year).

 

-2-



--------------------------------------------------------------------------------



 



(c) Annual Long-Term Incentives. For performance in Calendar Year 2010 and any
subsequent Calendar Year during the Term in which Executive performs or is
deemed to have performed services under this Agreement, if applicable, and in
all instances subject to the provisions of Section 4(b) below, Executive is
eligible for annual stock option and/or other equity incentive grants based on
the achievement of such individual and Company-related performance criteria as
determined by the Board and communicated to the Executive in connection with
establishment of Executive’s performance goals for the year in question. The
target annual incentive grant for 2010 shall be equity awards with a value (as
determined by the Board in good faith) of $1,000,000 with greater amounts up to
$1,500,000 or lesser amounts (including zero), awarded for performance above or
below target (such greater or lesser amounts to be determined by a formula
established by the Board). The target annual incentive grant for 2011 and 2012,
if applicable, shall be determined by the Board in good faith and shall be
consistent with the target annual incentive grants given to other members of the
Company’s executive team during the year in question. The vesting and other
terms of the 2010 equity incentive grant and each equity incentive grant
thereafter shall likewise be determined by the Board at the time of grant in a
manner consistent with such grants to other executive officers of the Company;
provided, however, that upon the occurrence of a Change in Control while
Executive is an employee of the Company, or a termination of Executive’s
employment as a result of Executive’s death or disability all of such
outstanding equity awards shall fully vest and, to the extent applicable, shall
(i) become exercisable and (ii) remain outstanding for the period specified in
the applicable award agreement.
(d) Stock Option Grant. Pursuant to the 2008 Agreement, Executive was granted
750,000 nonqualified stock options to purchase the Company’s common stock
pursuant to the Company’s equity incentive plan and subject to the terms of such
plan. The exercise price of the options is the fair market value (as determined
pursuant to the applicable plan) of the Company’s common stock on the date of
grant. The options granted under the 2008 Agreement vest and become exercisable
as follows, subject in each case to Executive’s continued employment with the
Company through the applicable vesting date: 200,000 options on September 1,
2008; 200,000 on September 1, 2009; 200,000 options on September 1, 2010; and
150,000 options on September 1, 2011; provided, however, that in the event of a
Change in Control while Executive is an employee of the Company, or a
termination of Executive’s employment as a result of Executive’s death or
disability, all such options shall fully vest and become exercisable and shall
remain outstanding for the period specified in the applicable award agreement.
(e) Performance Restricted Stock Grant. Pursuant to the 2008 Agreement, the
Company granted Executive 150,000 shares of restricted common stock of the
Company. Such shares vested annually in equal increments on each of March 31,
2009, and 2010, with a remaining one third increment to vest on March 31, 2011.
Provided Executive is an employee of the Company on March 31, 2011, vesting of
the March 31, 2011 increment shall be subject only to achievement by the Company
of the 2010 Company EBITDA performance goal determined by the Board and included
in the Company’s 2010 Executive Success Sharing Plan; provided, however, that,
notwithstanding the foregoing, upon the occurrence of a Change in Control while
Executive is an employee of the Company, or a termination of Executive’s
employment as a result of Executive’s death or disability or pursuant to the
provisions of Section 4(b) below, all of such unvested restricted shares shall
immediately vest and be delivered to Executive (or Executive’s estate in the
event of Executive’s death); provided, however, if elected by Executive (or
Executive’s estate), the minimum legally-required tax withholding obligations
upon the vesting of any shares of restricted stock granted under this Section
3(e) may be satisfied through the Company withholding the number of shares with
a fair market value equal to the amount of such tax withholdings, and the
remaining number of vested shares shall be delivered to Executive (or
Executive’s estate) in such event.

 

-3-



--------------------------------------------------------------------------------



 



(f) Benefits. While Executive remains in the employ of the Company, Executive
shall be entitled to participate in and shall receive rights and benefits under
those employee benefits plans that the Company provides for its executive
employees generally (provided that in no event shall this Agreement affect the
Company’s right to amend or terminate any benefit plan). With regard to Paid
Time Off (PTO), Executive shall be entitled to the rights and benefits under the
Company’s Paid Time Off (PTO) Policy, but in any event, not less than 25 days
per calendar year. PTO time is considered earned wages.
(g) Expenses. All reasonable and necessary expenses incurred by Executive in the
course of the performance of Executive’s duties to the Company shall be
reimbursed in accordance with the Company’s then current travel and expense
policies
4. Termination of Employment.
(a) For Cause, Disability, Death or Voluntary Termination. Executive may
terminate her employment at any time, for any reason, upon 30 days prior notice
to Company. If (i) Executive’s employment is terminated during the Term by the
Company for Cause, (ii) Executive voluntarily terminates employment with the
Company for any reason, other than Resignation For Good Reason,
(iii) Executive’s employment terminates due to death or Disability, in addition
to the Company’s accelerated vesting obligations under the provisions of
Article 3 above upon the death or disability of Executive, the Company shall pay
to the Executive (or, if applicable, her estate) in a lump sum (i) any unpaid
portion of Executive’s accrued Base Salary and accrued Paid Time Off; (ii) any
amounts payable to Executive pursuant to the terms of any pension or welfare
benefit plan, and (iii) any expense reimbursements payable pursuant to the
Company’s reimbursement policy (the “Accrued Obligations”). The foregoing
payments shall be made within ten (10) business days of the effective date of
termination.
(b) Termination for Company Convenience or Resignation for Good Reason Prior to
Change in Control. At any time during the Term of this Agreement prior to a
Change in Control, the Board of Directors may terminate Executive’s employment
for any reason, upon not less than 30 days prior written notice to the Executive
(“Termination for Convenience”) or Executive may terminate this Agreement For
Good Reason. Upon such Termination for Convenience or upon Executive’s
termination of this Agreement for Good Reason, Company shall pay Executive as
set forth below. In addition, Company and Executive will enter into a Consulting
Agreement in the form of Appendix B and an Expanded Non-Compete Agreement in the
form of Appendix C.
(i) Termination Occurring on or after September 1, 2010 and on or before
August 31, 2011.

  a.  
Accrued Obligations, paid as a lump sum within ten (10) business days of the
effective date of Termination.

 

-4-



--------------------------------------------------------------------------------



 



  b.  
Base Salary prorated from date of termination through August 31, 2011, paid as a
lump sum in accordance with the provisions of Section 4(e) below.

  c.  
If not previously paid, Calendar Year 2010 Bonus determined in accordance with
achievement of the performance criteria provided in Section 3(b) above, paid as
a lump sum at such time as other executive bonuses for 2010 are paid and in any
event not later than March 15, 2011.

  d.  
If not previously paid, Calendar Year 2010 Annual LTI award determined in
accordance with the performance criteria provided in Section 3(c) above, with a
vesting schedule consistent with the Company’s practices for awards to other
executives. This LTI award shall be awarded on or before Executive’s last day of
employment.

  e.  
Calendar Year 2011 Bonus equal to 70% of Base Salary prorated from January 1,
2011 through August 31, 2011, paid as a lump sum concurrent with the lump sum
payments provided under i (b) above.

  f.  
Calendar Year 2011 Annual LTI award of $1,000,000 prorated from January 1, 2011
through August 31, 2011, with a vesting schedule consistent with the Company’s
practices for awards to other executives. This LTI award shall be awarded on or
before Executive’s last day of employment with the Company.

(ii) Termination Occurring in the Extended Term, if applicable, on or after
September 1, 2011 and on or before December 31, 2011.

  a.  
Accrued Obligations, paid as a lump sum within ten (10) business days of the
effective date of Termination.

  b.  
Calendar Year 2011 Bonus equal to 70% of Base Salary prorated from January 1,
2011 through the effective date of termination, paid as a lump sum in accordance
with the provisions of Section 4(e) below.

  c.  
Calendar Year 2011 Annual LTI award of $1,000,000 prorated from January 1, 2011
through the effective date of termination, with a vesting schedule consistent
with the Company’s practices for awards to other executives. This LTI award
shall be awarded on or before Executive’s last day of employment with the
Company.

 

-5-



--------------------------------------------------------------------------------



 



(iii) Termination Occurring in the Extended Term, if applicable, on or after
January 1, 2012 and on or before August 31, 2012.

  a.  
Accrued Obligations, paid as a lump sum within ten (10) business days of the
effective date of Termination.

  b.  
Any unpaid Bonus or Annual LTI award earned and owed for Calendar Year 2011, as
provided for in 3(b) and 3(c) above.

  c.  
Calendar Year 2012 Bonus equal to 70% of Base Salary prorated from January 1,
2012 through the effective date of termination, paid as a lump sum concurrent
with the lump sum payments provided under iii (b) above.

  d.  
Calendar Year 2012 Annual LTI award of $1,000,000 prorated from January 1, 2012
through the effective date of termination, with a vesting schedule consistent
with the Company’s practices for awards to other executives. This LTI award
shall be awarded on or before Executive’s last day of employment with the
Company.

(c) Termination Without Cause or Resignation For Good Reason Upon or Following a
Change in Control. Upon Executive’s involuntary termination of employment by the
Company without Cause during the Term and upon or following a Change in Control
or Executive’s Resignation for Good Reason during the Term and upon or following
a Change in Control, the Term shall end and, in addition to the Accrued
Obligations, Executive shall be entitled to receive a lump sum severance payment
in an amount equal to two and one-half (2-1/2) times the sum of (i) Executive’s
then in effect Base Salary plus (ii) Executive’s Bonus Amount (calculated as 70%
of Executive’s annual Base Salary). The foregoing payments shall be made in
accordance with the provisions of Section 4(e) below.
(d) Welfare Benefits. Executive’s eligibility to participate in the Company’s
Medical, Dental, and Vision benefit plans and other insured Other Welfare
Benefits (such as life, accident, and disability coverage) will terminate upon
Executive’s termination of employment according to the terms of the relevant
benefit plan. Executive may elect to participate in Medical, Dental, and Vision
benefits provided through an outside vendor, in conjunction with continued
insurance coverage available to Executive under the provisions of the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) at COBRA rates for up
to eighteen (18) months. In the event of termination pursuant to 4(b) or 4(c)
above on or before August 31, 2011, the Company shall continue to provide all
welfare benefits provided to Executive immediately before such termination
(including, without limitation, health and life insurance, but excluding
disability insurance) for a period of twelve months following August 31, 2011.
In the event of termination pursuant to 4(b) or 4(c) on or after September 1,
2011 and on or before August 31, 2012, the Company shall continue to provide all
welfare benefits provided to Executive immediately before such termination
(including, without limitation, health and life insurance, but excluding
disability insurance) for a period of twelve months following August 31, 2012.
The foregoing benefits shall be provided at the Company’s sole expense;
provided, however, that to the extent Executive becomes re-employed and eligible
for comparable benefits from another employer prior to the expiration of such
period, Executive will elect such benefits and promptly notify the Company so
that the Company will have no further obligation to provide benefits under this
paragraph (d) unless, and then only to the extent that, the benefits that are
being provided by the Company are more favorable than such benefits provided by
the other company.

 

-6-



--------------------------------------------------------------------------------



 



(e) Release of Claims. The payment and provision of any and all benefits
pursuant to paragraphs 4(b), (c) and (d) above shall be conditioned upon and
subject to execution of a Release of Claims by Executive at the time of
termination of employment in a form materially similar to the form of Agreement
attached hereto as Appendix D. Any lump-sum payments due pursuant to this
Agreement shall be payable at the time specified in such Release of Claims. The
payment of the Accrued Obligations is not subject to Executive’s execution of a
Release of Claims.
5. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:
(a) Bonus Amount. “Bonus Amount” shall mean 70% of Executive’s Base Salary
(b) Calendar Year. “Calendar Year” shall mean January 1 through December 31 of
the applicable year.
(b) Change in Control. “Change in Control” shall mean the occurrence of any of
the following events:
(i) Any single person (other than persons who are employees of the Company at
any time more than one year before a transaction) becomes the beneficial owner,
directly or indirectly, of securities of the Company representing 50% or more of
the combined voting power of the Company’s then outstanding securities. In
applying the preceding sentence, (A) securities acquired directly from the
Company or its affiliates by or for the person shall not be taken into account,
and (B) an agreement to vote securities shall be disregarded unless its ultimate
purpose is to cause what would otherwise be a Change in Control, as reasonably
determined by the Board;
(ii) The Company consummates a merger, or consolidation of the Company with any
other corporation unless: (a) the voting securities of the Company outstanding
immediately before the merger or consolidation would continue to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; and (b) no person (other than persons who are
employees at any time more than one year before a transaction) becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities;

 

-7-



--------------------------------------------------------------------------------



 



(iii) The stockholders of the Company approve an agreement for the sale or
disposition by the Company of all, or substantially all, of the Company’s
assets; or
(iv) The stockholders of the Company approve a plan or proposal for liquidation
or dissolution of the Company.
Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
(c) Cause. “Cause” shall mean:
(i) conviction of a felony or a crime involving fraud or moral turpitude; or
(ii) theft, material act of dishonesty or fraud, intentional falsification of
any employment or Company records, or commission of any criminal act which
impairs Executive’s ability to perform appropriate employment duties for the
Company; or
(iii) intentional or reckless conduct or gross negligence materially harmful to
the Company or the successor to the Company after a Change in Control, including
violation of a non-competition or confidentiality agreement; or
(iv) willful failure to follow lawful instructions of the person or body to
which Executive reports; or
(v) gross negligence or willful misconduct in the performance of Executive’s
assigned duties. Cause shall not include mere unsatisfactory performance in the
achievement of Executive’s job objectives.
(d) Disability. “Disability” means a physical or mental illness, injury, or
condition that prevents Executive from performing substantially all of
Executive’s duties associated with Executive’s position or title with the
Company for at least 90 days in a 12-month period.
(e) Resignation for Good Reason. Resignation for “Good Reason” shall mean
Executive’s voluntary termination, upon thirty (30) days prior written notice to
the Company, following the occurrence of any of the following, provided, that
the Company has not cured such event within such thirty (30) days following the
receipt of such notice:
(i) a material change in Executive’s title of Chief Executive Officer;;
(ii) any reduction of Executive’s then in effect Base Salary or Bonus Amount; or
(iii) any material breach of this Agreement by Company.

 

-8-



--------------------------------------------------------------------------------



 



6. Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of the Company’s business and/or assets shall assume
the obligations under this Agreement and agree expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession. The terms of this Agreement and all of Executive’s rights hereunder
shall inure to the benefit of, and be enforceable by, Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
7. Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. Mailed notices to Executive shall be addressed to
Executive at the home address which Executive most recently communicated to the
Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its General Counsel.
8. Proprietary Information, Invention and Non-Competition Agreement. Executive
acknowledges and agrees that employment under this Agreement, including the
provision of benefits hereunder by the Company, is subject to Executive’s
compliance with the Company’s Proprietary Information, Invention and
Non-Competition Agreement attached hereto as Appendix A, that no benefits shall
be provided hereunder in the event Executive violates such Agreement, and that
violation of the Agreement shall be deemed grounds for the Company to terminate
Executive’s employment for Cause.
9. Miscellaneous Provisions.
(a) No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any benefit contemplated by this Agreement (whether by seeking new employment
or in any other manner), nor, except as otherwise provided in this Agreement
(including without limitation, Section 4(c)), shall any such benefit be reduced
by any earnings or benefits that Executive may receive from any other source.
(b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an officer of the Company (other than Executive)
expressly authorized by the Board of Directors to sign said waiver. No waiver by
either party of any breach of, or of compliance with, any condition or provision
of this Agreement by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.

 

-9-



--------------------------------------------------------------------------------



 



(c) Entire Agreement. This Agreement constitutes the entire understanding
between the parties with respect to the matters addressed herein, superseding
all negotiations, prior discussions and agreements, written or oral, concerning
Executive’s employment arrangements. For the avoidance of doubt, Executive’s
Employment Agreement dated September 1, 2008 is hereby superseded in its
entirety by this Agreement and no payments or benefits shall be provided
thereunder.
(d) Non-Duplication of Benefits. Any severance benefits payable under the terms
of this Agreement will be offset and not augmented by other compensation or
benefits of the same or similar type payable under any other severance-related
arrangement. It is intended that this Agreement not duplicate benefits Executive
is entitled to under the Company’s regular severance policy, any related
policies, or any other contracts, agreements or arrangements between Executive
and the Company.
(e) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Colorado without
reference to conflict of laws provisions.
(f) Severability. If any term or provision of this Agreement or the application
thereof to any circumstance shall, in any jurisdiction and to any extent, be
invalid or unenforceable, such term or provision shall be ineffective as to such
jurisdiction to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable the remaining terms and provisions of
this Agreement or the application of such terms and provisions to circumstances
other than those as to which it is held invalid or unenforceable, and a suitable
and equitable term or provision shall be substituted therefor to carry out,
insofar as may be valid and enforceable, the intent and purpose of the invalid
or unenforceable term or provision.
(g) Jurisdiction, Venue and Waiver of Jury Trial. EXECUTIVE AND THE COMPANY
AGREE THAT ANY ACTION, SUIT OR PROCEEDING IN RESPECT OF OR ARISING OUT OF THIS
AGREEMENT, ITS VALIDITY OR PERFORMANCE, AT THE SOLE OPTION OF EXECUTIVE AND THE
COMPANY, THEIR SUCCESSORS AND ASSIGNS, SHALL BE INITIATED AND PROSECUTED AS TO
ALL PARTIES AND THEIR HEIRS, SUCCESSORS AND ASSIGNS IN DENVER, COLORADO.
EXECUTIVE AND THE COMPANY EACH CONSENTS TO AND SUBMITS TO THE EXERCISE OF
JURISDICTION OVER HER OR ITS PERSON BY ANY COURT SITUATED IN DENVER, COLORADO,
HAVING JURISDICTION OVER THE SUBJECT MATTER.
(h) Legal Fees and Expenses. The parties shall bear their own expenses, legal
fees and other fees incurred in connection with this Agreement.
(i) No Assignment of Benefits. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection (i) shall be void.

 

-10-



--------------------------------------------------------------------------------



 



(j) Employment Taxes. Any payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.
(k) Assignment by Company. Upon approval of the Executive the Company may assign
its rights under this Agreement to an affiliate, and upon approval of the
Executive an affiliate may assign its rights under this Agreement to another
affiliate of the Company or to the Company; provided, however, that no
assignment shall be made if the net worth of the assignee is less than the net
worth of the Company at the time of assignment. In the case of any such
assignment, the term “Company” when used in a section of this Agreement shall
mean the corporation that actually employs Executive.
(l) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.
(m) References to Equity Awards. References to all equity awards in this
Agreement, including, stock options, restricted stock and common stock, are
prior to and do not take into account any stock split or reverse stock split
that may be (or may have been) implemented by the Company as part of the Initial
Public Offering or thereafter. For the avoidance of doubt, with regard to all
equity awards provided for under this Agreement, the number of shares,
applicable strike price, and such other terms as may be affected by a stock
split or reverse split, shall be appropriately adjusted by the Board to reflect
such split or reverse split.
(n) Section 409A. Notwithstanding any provision of this Agreement to the
contrary, if, at the time of Executive’s termination of employment with the
Company, she is a “specified employee” as defined in Section 409A of the Code,
and one or more of the payments or benefits received or to be received by
Executive pursuant to this Agreement would constitute deferred compensation
subject to Section 409A, no such payment or benefit will be provided under this
Agreement until the earlier of (a) the date that is six (6) months following
Executive’s termination of employment with the Company, or (b) the Executive’s
death. The provisions of this Section 10(n) shall only apply to the extent
required to avoid Executive’s incurrence of any penalty tax or interest under
Section 409A of the Code or any regulations or Treasury guidance promulgated
thereunder. In addition, if any provision of this Agreement would cause
Executive to incur any penalty tax or interest under Section 409A of the Code or
any regulations or Treasury guidance promulgated thereunder, the Company may
reform such provision to maintain to the maximum extent practicable the original
intent of the applicable provision without violating the provisions of
Section 409A of the Code.
[SIGNATURES TO FOLLOW]

 

-11-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

                  DIGITALGLOBE, INC.       EXECUTIVE    
 
                /s/ Yancey L. Spruill       /s/ Jill D. Smith                  
By:
  Yancey L. Spruill       JILL D. SMITH    
Title:
  Chief Financial Officer       Date:  October 27, 2010    
 
                ACKNOWLEDGEMENT OF
THE BOARD OF DIRECTORS            
 
                /s/ Warren C. Jenson                          
By:
  WARREN C. JENSON            
Title:
  Chair of the Compensation Committee            

 

-12-



--------------------------------------------------------------------------------



 



APPENDIX A
Executive Proprietary Information, Invention
and Non-Competition Agreement

Jill D. Smith — Chief Executive Officer
Executive name (Please type or print)   Longmont, Colorado
Company location

I acknowledge that, during my employment with DigitalGlobe Inc, (DigitalGlobe) I
shall be in a position of confidence and trust, and shall have access to various
data, technical developments and improvements, processes, tools, customer data
and relationships, business plans, customer lists, marketing programs, price
lists, salary and human resource information and other trade secrets and/or
confidential information relating to the business of DigitalGlobe. I further
recognize that, in providing highly specialized services for a wide variety of
customers within an increasingly competitive global market, DigitalGlobe has a
proprietary interest in all trade secret and other confidential information that
I may acquire during the course of my employment which, if disclosed to
competitors, would cause DigitalGlobe to suffer immediate and substantial
injury. In addition, I acknowledge that I am a member of DigitalGlobe’s
executive and management staff. Thus, I recognize that it is in DigitalGlobe’s
legitimate business interest to restrict my use of such trade secrets and
confidential or proprietary information for any purpose other than the discharge
of my employment duties at DigitalGlobe, and accordingly enter into this
Proprietary Information, Invention and Non-Competition Agreement (herein
“Agreement”).
Therefore, in consideration of my employment (it being understood that this
Agreement does not itself give me rights to employment or continued employment)
by DigitalGlobe or by any of its subsidiaries, including any business entity of
DigitalGlobe or any of its subsidiaries (such corporation, its successors and
the subsidiaries of such corporation or of its successors being hereinafter
individually and collectively called ‘DigitalGlobe° or “the Company”), I agree
as follows:
1. I will not directly or indirectly during or after the term of my employment:

  (a)  
transfer or allow to be transferred, any information that is classified for
purposes of national security, to any person, firm or organization not
authorized to receive it; or

  (b)  
transfer, or allow to be transferred, any of the Company’s proprietary data or
information, whether relating to products, equipment, inventions, ideas,
designs, processes, research, software, customers, personnel, or otherwise, and
including, without limitation, any of the Company’s manufacturing, technical or
scientific know-how, methodologies, customers’ data, marketing programs,
suppliers, pricing or bidding strategies, bids or proposals submitted or
contemplated, customer contracts, and salary and human resource information or
practices, to any person, firm or organization not authorized by the Company to
receive it, or to use any of such proprietary data or information other than for
the sole benefit of the Company; or

 

 



--------------------------------------------------------------------------------



 



  (c)  
transfer, or allow to be transferred, any drawing, sketch, layout, formula,
specification, report, written manufacturing, technical, or business information
or the like owned by the Company, or any copy thereof, to any person, firm or
organization not authorized by the Company to receive it; or

  (d)  
transfer, or allow to be transferred, any information that is not generally
known outside the Company or that is designated by the Company as “Confidential”
or “Restricted Confidential” or is similarly designated, to any person, firm or
organization not authorized by the Company to receive it, or to use any of such
designated information other than for the sole benefit of the Company; or

  (e)  
transfer, or allow to be transferred, any information not generally publicly
known that is designated by a third party as “limited”, “private”,
“confidential”, “proprietary” or is similarly designated, that the Company is
contractually or otherwise obligated to protect from unauthorized disclosure, to
any person, firm or organization not authorized by the Company to receive it, or
use any such third party information other than for the benefit of the Company
for purposes authorized by the Company; or

  (f)  
transfer, or allow to be transferred, any information pertaining to technology
that has been deemed to be “controlled technology” as defined by the United
States Department of Commerce, Bureau of Export Administration (BXA).

2. I will keep myself informed of the Company’s policies and procedures for
safeguarding Company-controlled property, including all proprietary data and
information, and will strictly comply therewith at all times. I will not, except
when authorized by the Company, remove any Company-controlled property from
Company premises. I will return to the Company, immediately upon termination of
my employment or upon my transfer within the Company, all Company-controlled
property in my possession or control.
3. I will grant and do hereby grant to the Company the sole and exclusive
ownership of (including the sole and exclusive right to reproduce, use or
disclose for any purpose) any and all reports, articles, books, recordings,
audio-visual works, drawings, blueprints, data, software, firmware, writings and
technical information and copyrights in the foregoing made or prepared by me
alone or with others during the term of my employment, whether or not made or
prepared in the course of my employment, that relate to the Company’s business
or to apparatus, compositions of matter or methods pertaining to the Company’s
business. I acknowledge that all such materials are the property of the Company
within the scope of paragraph 1(b) and 1(c) above.

 

 



--------------------------------------------------------------------------------



 



4. I will advise the Company’s Legal Department in writing in detail of each
invention, whether or not patentable, made or conceived during the term of my
employment by me alone, or with others. I will assign, and do hereby assign, to
the Company or to its nominee, all my right, title and interest in each
invention without further consideration. During or after the term of my
employment, I will execute, acknowledge and deliver such assignments,
affidavits, and other instruments prepared by the Company or its nominee, and do
such other things as will assist the Company, or its nominee to obtain patents
on such invention in any and all countries, all without further consideration,
other than reimbursement of my expenses. I acknowledge that the expenses for
which I might request reimbursement from the Company be limited to mailing
charges and notary fees and other such expenses authorized in writing in advance
by the Company, or its nominee.
5. There are excluded from the operation of paragraph 4:

  (a)  
all patents issued in my name, alone or with others, prior to the date of my
first employment by the Company; and inventions for which no equipment,
supplies, facility or trade secret information of the Company was used and which
were developed entirely on my own time, and:

  (1)  
do not relate directly to the business of the Company or to the Company’s actual
or demonstrably anticipated research or development

  (2)  
which do not result from any work performed by me for the Company; and

  (b)  
the inventions that are listed in the Exhibit 1 of this Agreement.

6. To the extent permitted by applicable state law, I agree that I shall not,
during my employment at DigitalGlobe and for a period of one (1) year after the
termination of my employment at DigitalGlobe, directly or indirectly:

  (a)  
recruit, solicit, attempt to persuade, or assist in the recruitment or
solicitation of, any employee of the Company who was an employee, officer or
agent of the Company during the three month period immediately preceding the
date of termination of my employment, for the purpose of employing her or
obtaining her services or otherwise causing her to leave her employment with the
Company;

  (b)  
solicit for or divert to any competing business any customer or prospective
customer to which I had contact during the eighteen (18) months prior to leaving
DigitalGlobe unless previously approved by DigitalGlobe in writing; or

 

 



--------------------------------------------------------------------------------



 



  (c)  
become employed by or perform professional services of the type I provided while
employed by DigitalGlobe, for any competitor of DigitalGlobe in its direct
business lines, including, but not limited to, satellite and aerial imagery
operations, product distribution, mapping and other value added services, by
directly or indirectly taking any of the following actions:

  (1)  
owning, managing, operating, joining, controlling or providing services to any
entity, regardless of entity form or location, that engages in or is seeking to
engage in the current or planned business activities of the Company;

  (2)  
serving as an employee, agent, consultant, officer, or director of any such
entity; or

  (3)  
inducing or attempting to induce any customer, supplier, or business relation of
the Company to cease doing business with the Company, or in any other way
interfering with the relationship between any customer, supplier or business
relation and the Company.

If, after termination of my employment with the Company, I violate the covenants
contained in this paragraph, then the duration of the covenant shall be extended
from the date I resume compliance with the covenant, reduced by the number of
days following my termination that I was not in violation of the covenant.
7. If the period of time or the area specified in Paragraph 6 should be adjudged
unreasonable in any proceeding, then the period of time shall be reduced by such
numbers of months or the area reduced by the elimination of such portion thereof
or both so that such restrictions may be enforced in such area and for such time
as are adjudged to be reasonable.
8. I acknowledge that the restrictions contained in this Agreement, in view of
the global nature of the Company’s business, are reasonable and necessary in
order to protect the legitimate interests of DigitalGlobe, and that any
violation thereof would result in irreparable injuries to DigitalGlobe. In the
event of any violation of any of these restrictions, I acknowledge that
DigitalGlobe shall be entitled to obtain from any court of competent
jurisdiction preliminary and permanent injunctive relief as well as damages and
an equitable accounting of all earnings, profits, and other benefits arising
from such violation, which rights shall be cumulative and in addition to any
other rights or remedies to which DigitalGlobe may be entitled.
9. This Agreement constitutes the entire Agreement between the parties in
connection with the subject matter hereof, supersedes any and all prior
agreements or understandings between the parties, and may only be changed by
agreement in writing between the parties.
10. This Agreement shall be governed by, and construed in accordance with, the
law of the State of Colorado without regard to its conflict of laws principles.

 

 



--------------------------------------------------------------------------------



 



11. This Agreement will be binding upon and inure to the benefit of the Company,
its successors and assigns. This Agreement may be assigned in whole or in part
by the Company to a successor to all or substantially all of the business or
assets of the Company or the sub-portion of the business or assets of the
Company that relate to employee’s duties; or to any subdivision or part of the
company; or to any entity which is a subsidiary or affiliate of the Company. I
acknowledge that my obligations under this Agreement are binding upon my heirs,
assigns and legal representatives.
I HAVE READ AND I UNDERSTAND THIS AGREEMENT AND ACKNOWLEDGE RECEIPT OF A COPY
THEREOF:

         
/s/ Jill D. Smith
 
JILL D. SMITH
  September 1, 2010
 
Date Effective    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 1
List of Inventions

Jill D. Smith   Longmont, Colorado Executive name (Please type or print)  
Company location

List of unpatented inventions owned or controlled by me on the date of entering
these services including documents which disclose same. (A disclosure of the
inventions themselves is not called for; what is wanted is an identification of
the source documents, such as patent applications, or drawings, identified by
number, title and/or date.) This information should appear on the back of all
copies of this Agreement.
NONE

 

 



--------------------------------------------------------------------------------



 



APPENDIX B
Form of Consulting Agreement

 

 



--------------------------------------------------------------------------------



 



CONSULTING AGREEMENT
This Consulting Agreement (“Agreement”) is made and entered into this
                      day of                       (“Effective Date”) by and
between Jill D. Smith (“Consultant”) located at                       and
DigitalGlobe, Inc. (“DigitalGlobe”) located at 1601 Dry Creek Road, Suite 260,
Longmont, CO 80503. DigitalGlobe and Consultant may be referred to herein
individually as “Party” or collectively as “Parties”
WHEREAS, DigitalGlobe desires to retain the services of Consultant; and
WHEREAS, Consultant desires to offer services to DigitalGlobe;
NOW THEREFORE, in consideration of the mutual promises contained herein, and
other good and valuable consideration, the Parties agree as follows:
1. SERVICES
During the Term, Consultant will be available to the Chief Executive Officer
(CEO) of the Company and the Board of Directors of the Company, on an “as
requested” basis to provide such assistance as may be reasonably necessary to
facilitate the transition of management of the Company to the CEO (“Services”).
The Services may include participating in conference calls, attending meetings,
timely responding to requests for information about various activities or
initiatives in which Consultant participated while an employee with the Company,
and such other services as may be reasonably requested by the CEO and/or Board
of Directors and approved by Consultant, which approval will not be unreasonably
withheld. All Services provided by Consultant must be authorized by the CEO or
the Board of Directors.
2. COMPENSATION
2.1 Payment. During the Term, DigitalGlobe shall pay Consultant a fixed fee of
$10,000 per month for up to 15 hours per month of Consultant’s time (“Fee”). The
Fee shall be paid regardless of the number of hours actually worked by
Consultant during the month in question. Payment shall be made on the 1st of
every month during the Term and shall be prorated for any partial month of the
Term.
2.2 Tax Obligations. Consultant understands and agrees that Consultant is solely
responsible for all income and/or other tax obligations, if any, including but
not limited to all reporting and payment obligations, if any, which may arise as
a consequence of any payment under this Agreement, and understands that
DigitalGlobe will issue a Form 1099-MISC at year end. Consultant agreed to
indemnify and hold DigitalGlobe harmless for any claims by federal, state or
local tax authorities with respect to payments of the Fee.
2.3 Expenses. DigitalGlobe shall reimburse Consultant for all reasonable and
actual expenses incidental to the services performed hereunder pursuant to its
standard expense reimbursement policies. Consultant agrees to provide such
supporting information as DigitalGlobe may reasonably request to evidence
expenditures.

 

 



--------------------------------------------------------------------------------



 



3. NO BENEFITS
Consultant understands and agrees that Consultant is not a DigitalGlobe
employee. Consultant shall not receive nor be entitled to receive under this
Agreement any of the benefits provided to employees of DigitalGlobe, including,
but not limited to health, retirement or other fringe benefits, and any equity
incentive grants.
4. TERM AND TERMINATION
4.1 Term of Agreement. Unless earlier terminated as provided herein, the term of
this Agreement shall commence on the Effective Date and shall continue for a
term of twelve months to and including [_____] (“Term”).
4.2. Termination by Consultant. Consultant may terminate this Agreement at any
time upon 5 days written notice to Company. In the event this Agreement is
terminated under this Section, Consultant shall promptly be paid the portion of
the Fee owed based on services performed prior to the effective date of
termination and shall be reimbursed for reimbursable expenses incurred prior to
the date of termination.
4.3 Termination by DigitalGlobe. DigitalGlobe may terminate this Agreement
immediately upon written notice to Consultant in the event Consultant fails to
comply with the terms of that certain Expanded Non-Compete and Non-Solicit
Agreement of even date herewith, or otherwise materially breaches the terms of
this Agreement.
5. CONFIDENTIALITY
5.1 Confidential Information. Consultant and DigitalGlobe understand and agree
that during the Term of this Agreement, Consultant may become aware of
proprietary and confidential information of DigitalGlobe, including, but not
limited to, information concerning the operations, budgets, human resources,
future business plans and methods of doing business on the part of the Parties
and their affiliated entities, which information is hereby designated
“Confidential Information.” Consultant understands and agrees that it shall not
disclose any Confidential Information directly or indirectly to anyone outside
of DigitalGlobe or to anyone within DigitalGlobe who is not authorized to know
such Confidential Information, either during the term of this Agreement, or at
any time after its expiration or termination, without the prior written consent
of DigitalGlobe, or as required by applicable law.
5.2 Return of DigitalGlobe Property. Consultant understands and agrees that all
written information, documents, and materials prepared by or at the request of
DigitalGlobe, or provided to Consultant, in the course of providing the services
called for by this Agreement shall be the sole and exclusive property of
DigitalGlobe and will be delivered to DigitalGlobe on the expiration or
termination of this Agreement.

 

 



--------------------------------------------------------------------------------



 



7. INDEMNITY LIMITATION OF LIABILITY
7.1 Indemnity of DigitalGlobe Consultant agrees to indemnify and hold Company
harmless from any and all claims arising out of Consultant’s performance of this
Agreement that are caused by Consultant,
7.2 Indemnity of Consultant. DigitalGlobe agrees to indemnify and hold
Consultant harmless from any and all claims arising out of the Company’s
performance of this Agreement that are caused by DigitalGlobe.
8. COMPLIANCE WITH LAWS
The Parties shall each comply with all applicable federal, state, and local
laws, rules, and regulations applicable in the performance of this Agreement,
including, but not limited U.S. export laws and regulations, the Foreign Corrupt
Practices Act of the United States of America and the Convention on Combating
Bribery of Foreign Government Officials, unemployment insurance, and worker’s
compensation. Nothing in this Agreement or any requirement under this Agreement
shall be construed to mean that Consultant should perform such work in violation
of any law, statute, code, or ordinance.
9. MISCELLANEOUS
9.1 Consultant Status. Consultant acknowledges that DigitalGlobe has no right to
direct or control her performance of Services hereunder and that she shall be
treated as an independent contractor for all purposes. Consultant further
understands and agrees that Consultant is not an employee of DigitalGlobe, and
that DigitalGlobe is not classifying Consultant as its employee, for all
purposes with regard to the performance of services pursuant to this Agreement
for the Term of this Agreement and that, as such, Consultant has no authority to
bind DigitalGlobe.
9.2 DigitalGlobe Rules and Policies. While providing services for DigitalGlobe,
Consultant shall comply with all applicable laws, rules and regulations, as well
as all DigitalGlobe policies, rules and code of ethics.
9.3 Severability. The provisions of this Agreement are severable, and if any
part of it is found to be unenforceable, the other paragraphs shall remain fully
valid and enforceable.
9.4 Governing Law. This Agreement shall in all respects be interpreted and
governed by and under the laws of the State of Colorado, without regard to its
conflicts of law principles. Jurisdiction for claims under this agreement is
mutually agreed to lie with the federal or state courts of Colorado.
9.5 Publicity. Except as may otherwise be provided by law or regulation, neither
Party shall issue any news release, public announcement, advertisement, or other
form of publicity concerning the subject matter of this Agreement without the
prior written consent of the other Party.

 

 



--------------------------------------------------------------------------------



 



9.6 Assignment. Consultant shall not assign any of its rights or obligations of
this Agreement without the prior written consent of DigitalGlobe
9.7 No Waiver. Failure by either Party to enforce any provision of this
Agreement shall not be deemed a waiver of the right to thereafter enforce that
or any provision of this Agreement. In order to be effective, all waivers must
be in writing.
9.8 Notices. Any communication that is required by this Agreement shall be in
writing and delivered in person, by registered post, or facsimile to the
following addresses (or any other address requested by a Party in writing
pursuant to this section):

             
To DigitalGlobe:
  To Consultant:    
 
           
DigitalGlobe, Inc.
                     
Legal Department
                     
1601 Dry Creek Drive #260
                     
Longmont, CO 80503
  Phone:        
Facsimile: 303.684.4340
  Email:  
 
   
 
     
 
   
Phone: 303.684.4312
           

9.9 Counterparts. This Agreement may be executed in one or more counterparts,
each of which, when executed shall be deemed to be an original but all of which
taken together shall constitute one and the same Agreement.
9.10 Entire Agreement. This Agreement sets forth the entire agreement between
the Parties and fully supersedes all prior agreements or understandings between
the Parties, whether written or oral, pertaining to the subject matter hereof.
No change in, modification of, or addition, amendment, or supplement to this
Agreement shall be valid unless set forth in a writing signed by both Parties
specifically evidencing an intent to modify this Agreement.
IN WITNESS WHEREOF, the Parties to this Agreement have executed this Agreement.

                      DigitalGlobe, Inc.   Jill D. Smith    
 
                   
By:
                                 
 
                   
Name:
          Name:        
 
 
 
     
 
   
 
                   
Title:
          Title:        
 
 
 
     
 
   
 
                   
Date:
          Date:        
 
     
 
     
 
   

 

 



--------------------------------------------------------------------------------



 



APPENDIX C
Form of
Expanded Non-Compete and Non-Solicit Agreement

 

 



--------------------------------------------------------------------------------



 



Expanded Non-Compete and Non-Solicit Agreement
This Expanded Non-Compete and Non-Solicit Agreement (“Agreement”) is entered
into this  _____  day of                     , by and between Jill D. Smith (the
“Executive”) and DigitalGlobe, Inc., a Delaware corporation (the “Company”).
Recitals

  A.  
Executive is the Chief Executive Officer of the Company and will be leaving the
employ of the Company, effective [___ ] (“Termination Date”).

  B.  
Company competes in a highly specialized and highly competitive global market
where Executive’s unique knowledge of the business gained during Executive’s
tenure with the Company would be valuable to Company competitors and could be
used to the detriment of the Company.

  C.  
Company and Executive acknowledge that it is in the legitimate business
interests of Company to restrict Executive’s use of her unique knowledge and
experience with the Company for the potential benefit of competitors.

NOW THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Company and Executive agree as follows:
1. Obligation Not to Compete and Not to Solicit. In consideration of the
benefits to be provided under Section 2 of this Agreement, and to the extent
permitted by applicable state law, Executive will not, for a period of
twenty-four months following the Termination Date (the “Restricted Period”),
directly or indirectly:

  (a)  
recruit, solicit, attempt to persuade, or assist in the recruitment or
solicitation of, any officer, employee or agent of the Company for the purpose
of employing the individual or obtaining their services or otherwise causing the
individual to leave employment with the Company;

  (b)  
become employed by or perform professional services, including consulting
services, of the type provided while employed by DigitalGlobe, for any
Competitor of DigitalGlobe, directly or indirectly, including, but not limited
to:

  (i)  
owning, managing, operating, joining, or controlling a Competitor;

  (ii)  
serving as an employee, agent, consultant, officer, or director of a Competitor;
or

  (iii)  
inducing or attempting to induce any customer, supplier, or business relation of
the Company to cease doing business with the Company, or in any other way
interfering with the relationship between any customer, supplier or business
relation and the Company.

 

 



--------------------------------------------------------------------------------



 



For purposes of this Agreement, “Competitor” shall mean any persons or entities,
regardless of form or locations, that are in, or are seeking to engage in, the
current or planned business activities of the Company, as known by Executive on
the Termination Date, or of which the Executive subsequently becomes aware,
including, but not limited to, satellite and aerial imagery operations, imagery
based content production and/or distribution (web based or otherwise), mapping
and other value added services utilizing, derived from or in any way related to
imagery based content.
2. Consideration. In consideration of the obligations undertaken by Executive in
Section 1 above, Executive shall receive the following benefits to which
Executive would not otherwise be entitled:

  (i)  
All of Executive’s equity awards that are unvested as of the Termination Date
and which are specified in Schedule 1 (the “Equity Awards”) shall be modified to
allow continued vesting in accordance with the vesting schedule of the
particular award during the Restricted Period as if Executive had remained
employed by the Company throughout the Restricted Period.

  (ii)  
All of Executive’s Equity Awards that would be unvested at the expiration of the
Restricted Period and have not previously been forfeited (e.g., due to
performance criteria not being met) shall be modified to provide for accelerated
vesting: (A) as of the end of the Restricted Period; or (B) upon a Change in
Control of the Company (as that term is defined in the Executive’s Employment
Agreement with the Company dated effective as of September 1, 2010) if such
Change in Control occurs prior to the end of the Restricted Period. To this end,
the lesser of all of Executive’s Equity Awards that vest as a result of a Change
in Control, or an amount up to $2,000,000 of such Equity Awards, shall be placed
in an account with a registered investment broker or advisor selected by
Executive and acceptable to Company (the “Account”). The actual value of such
Equity Awards to be placed in the Account shall be determined based on the
number of fiscal quarters remaining in the Restricted Period, as more fully
illustrated on Exhibit A attached hereto and incorporated herein by this
reference. The Account shall, if required by the Company, be pledged as
collateral to secure Executive’s obligations under this Agreement. The Account
shall at all times be owned and controlled by Executive (subject to the
collateral pledge contemplated herein), and Executive shall have the exclusive
authority to buy, sell and otherwise manage all assets maintained within the
Account including, without limitation, all of Executive’s Equity Awards
deposited into the Account; provided, however, that once deposited into the
Account, Executive shall only be able to withdraw funds or other assets from the
Account in quarterly installments (the “Allowable Quarterly Withdrawal Amount”),
each Allowable Quarterly Withdrawal Amount determined based upon the number of
fiscal quarters remaining in the Restricted Period, as more fully illustrated by
the spreadsheet attached hereto as Exhibit A. Notwithstanding anything to the
contrary contained herein, Executive will be free to withdraw all assets
remaining in the Account at the end of the Restricted Period.

  (iii)  
All of Executive’s unexercised vested stock option awards shall be modified to
provide for an exercise period until the earlier of three months following the
end of the Restricted Period and the original expiration date of the award.

 

 



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, if Executive violates her obligations under
Section 1 hereof during the Restricted Period, no additional Equity Awards shall
vest, and all outstanding equity and other incentive awards, including without
limitation any unexercised stock options, shall be immediately forfeited. In
addition, all sums in the Account shall be released to the Company and Executive
shall repay to the Company the value of any Equity Awards that vested during the
Restricted Period, with such value determined based on the higher of the value
at the time (a) the applicable Equity Award vested, or (b) when Executive first
violated her obligations under Section 1.
3. Acknowledgement of Adequate Consideration. Executive hereby expressly
acknowledges that she has reviewed and understands the value of the
consideration provided for in Section 2, and that such consideration is
sufficient for the obligations undertaken by Executive in Section 1.
4. General Provisions.
4.1 Irreparable Harm. Executive agrees that this Agreement protects the
legitimate interests of DigitalGlobe, and that any violation thereof would
result in irreparable injuries to DigitalGlobe. In the event of any violation of
this Agreement, DigitalGlobe shall be entitled to obtain from any court of
competent jurisdiction preliminary and permanent injunctive relief as well as
damages and an equitable accounting of all earnings, profits, and other benefits
arising from such violation, which rights shall be cumulative and in addition to
any other rights or remedies to which DigitalGlobe may be entitled.
4.2 Entire Agreement. This Agreement constitutes the entire Agreement between
the parties in connection with the subject matter hereof, supersedes any and all
prior agreements or understandings between the parties, and may only be changed
by agreement in writing between the parties. Notwithstanding the foregoing,
except to the extent modified by this Agreement, the provisions of Appendix A to
the 2010 Employment Agreement remain in full force and effect. No delay on the
part of any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any waiver on the part of any party of
any right, power or privilege hereunder, nor any single or partial exercise of
any right, power or privilege hereunder, preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder.

 

 



--------------------------------------------------------------------------------



 



4.3 Blue Penciling. If any court determines that any of the restrictive
covenants in Section 1, or any part thereof, is unenforceable because of the
duration or geographic scope of such provision, such court shall reduce the
duration or scope of such provision, as the case may be, and, in its reduced
form, such provision shall then be enforceable and shall be enforced. If any
such court declines to so revise such covenant, the parties agree to negotiate
in good faith a modification that will make such duration or scope enforceable.
4.4 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of Colorado without regard to its conflict
of laws principles.
4.5 Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of the Company, its successors and assigns. This Agreement may be
assigned in whole or in part by the Company to a successor to all or
substantially all of the business or assets of the Company or to any subdivision
or part of the company; or to any entity which is a subsidiary or affiliate of
the Company.
4.6 Costs of Litigation. If either party brings a litigation proceeding to
enforce its rights under this Agreement, the losing party shall be responsible
for the payment of the fees and expenses incurred by the prevailing party in
preparing for and in trying the case, including, but not limited to,
investigative costs, expert witness fees and reasonable attorneys’ fees.
4.7 Jurisdiction, Venue and Waiver of Jury Trial. EXECUTIVE AND THE COMPANY
AGREE THAT ANY ACTION, SUIT OR PROCEEDING IN RESPECT OF OR ARISING OUT OF THIS
AGREEMENT, ITS VALIDITY OR PERFORMANCE, AT THE SOLE OPTION OF EXECUTIVE AND THE
COMPANY, THEIR SUCCESSORS AND ASSIGNS, SHALL BE INITIATED AND PROSECUTED AS TO
ALL PARTIES AND THEIR HEIRS, SUCCESSORS AND ASSIGNS IN DENVER, COLORADO.
EXECUTIVE AND THE COMPANY EACH CONSENTS TO AND SUBMITS TO THE EXERCISE OF
JURISDICTION OVER HER OR ITS PERSON BY ANY COURT SITUATED IN DENVER, COLORADO,
HAVING JURISDICTION OVER THE SUBJECT MATTER.

                      Accepted and Agreed:                
 
                    DIGITALGLOBE, INC.       JILL D. SMITH    
 
                                  By:           JILL D. SMITH    
 
 
 
               
Title:
                   
 
 
 
               
 
                   
Date:
          Date:        
 
 
 
         
 
   

 

 



--------------------------------------------------------------------------------



 



Schedule 1
Equity Awards

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A

                                  Fiscal                         Quarters      
                  Remaining in   Amount to                     Restricted   be
Placed in     Reduction     Quarterly     Cum.   Period   Account*     Rate    
Decrease     Reduction  
8
  $ 2,000,000       0.125     $ 250,000     $ 250,000  
7
  $ 1,750,000       0.250     $ 437,500     $ 687,500  
6
  $ 1,312,500       0.375     $ 492,188     $ 1,179,688  
5
  $ 820,313       0.500     $ 410,156     $ 1,589,844  
4
  $ 410,156       0.625     $ 256,348     $ 1,846,191  
3
  $ 153,809       0.750     $ 115,356     $ 1,961,548  
2
  $ 38,452       0.875     $ 33,646     $ 1,995,193  
1
  $ 4,807       1.000     $ 4,807     $ 2,000,000  

      *  
Amount to be placed in Account will be the lesser of all of Executive’s Equity
Awards that vest as a result of a Change in Control, or an amount up to
$2,000,000 of such Equity Awards.

 

 



--------------------------------------------------------------------------------



 



APPENDIX D
RELEASE OF CLAIMS
This Release of Claims is entered into by and between DigitalGlobe, Inc., a
Colorado corporation (the “Company”), and «Executive_Name» (“Executive”). It is
entered into pursuant to the terms of an Employment Agreement (the “Agreement”)
between Executive and Company dated                      _____, 2010 and in
order to resolve amicably all matters between Executive and the Company
concerning the Agreement and Executive’s termination of employment with the
Company and benefits payable to Executive under the terms of the Agreement.
1. Termination of Employment. Executive’s employment with the Company has been
terminated for reasons other than Cause, Death or Disability, or Voluntary
Resignation, as defined in the Agreement, by which Executive became eligible for
benefits upon termination of employment.
2. Severance Pay and Continuation of Benefits. If termination occurs under
Section 4(b) or (c) of the Agreement, then on the eighth day following the
execution of this Agreement by Executive (or on the next business day, if the
eighth day is a weekend day or a holiday), the Company agrees to pay to
Executive as a payment of all monetary amounts due to Executive under the terms
of the Agreement the lump sum of $                    , less customary employee
withholdings.
Executive is also eligible for certain other continuation of benefits under the
terms of the Agreement. Executive acknowledges that Executive has no entitlement
to said benefits except according to the terms of the Agreement, which includes
a requirement that Executive execute this Release of Claims.
3. Sole Entitlement. Executive acknowledges and agrees that no other monies or
benefits are owing to Executive under the Agreement.
4. Return of Property and Documents. Executive states that Executive has
returned to the Company all property and documents of the Company which were in
Executive’s possession or control, including without limitation access cards,
Company-provided credit cards, computer equipment and software.
5. Confidentiality and Nondisparagement Agreement. Executive agrees to abide by
the terms of any confidentiality, nondisparagement, nonsolicitation, and
non-competition agreement(s) that Executive may have executed in connection with
her employment with the Company. Executive agrees not to make any communications
or engage in any conduct that is or can reasonably be construed to be
disparaging of the Company, its officers, directors, employees, agents,
stockholders, products or services. The Company agrees not to make any
communications or engage in any conduct that is or can reasonably be construed
to be disparaging of Executive.

 

 



--------------------------------------------------------------------------------



 



6. Release. Executive (for herself, her agents, heirs, successors, assigns,
executors and/or administrators) does hereby and forever release and discharge
the Company and its past and present parent, subsidiary and affiliated
corporations, divisions or other related entities, as well as the successors,
shareholders, officers, directors, heirs, predecessors, assigns, agents,
employees, attorneys and representatives of each of them, past or present
(hereinafter the “Releasees”) from any and all causes of action, actions,
judgments, liens, debts, contracts, indebtedness, damages, losses, claims,
liabilities, rights, interests and demands of whatsoever kind or character,
known or unknown, suspected to exist or not suspected to exist, anticipated or
not anticipated, whether or not heretofore brought before any state or federal
court or before any state or federal agency or other governmental entity, which
Executive has or may have against any released person or entity by reason of any
and all acts, omissions, events or facts occurring or existing prior to the date
hereof, including, without limitation, all claims attributable to the employment
of Executive, all claims attributable to the termination of that employment, and
all claims arising under any federal, state or other governmental statute,
regulation or ordinance or common law, such as, for example and without
limitation, Title VII of the Civil Rights Act of 1964, as amended, the Civil
Rights Act of 1991, the Age Discrimination in Employment Act which prohibits
discrimination on the basis of age over 40, and wrongful termination claims,
excepting only those obligations expressly recited to be performed hereunder.
In light of the intention of Executive (for herself, her agents, heirs,
successors, assigns, executors and/or administrators) that this release extend
to any and all claims of whatsoever kind or character, known or unknown,
Executive expressly waives any and all rights granted by California Civil Code
Section 1542 or any other analogous federal or state law or regulation.
Section 1542 reads as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HER MUST HAVE MATERIALLY AFFECTED HER SETTLEMENT WITH THE DEBTOR.
Notwithstanding the foregoing, nothing in this Agreement shall be construed to
prevent Executive from filing a charge with, or participating in any proceeding
or investigation by, the Equal Employment Opportunity Commission or affiliated
state agency. However, Executive acknowledges that, in accordance with this
Release, she has no right to recover any monies on behalf of herself, her
agents, heirs, successors, assigns, executors and/or administrators in
connection with, or as a result of, such charge, investigation, or proceeding.
7. No Actions Pending. Executive agrees that she has not filed, nor will she
file in the future, any claims, actions or lawsuits against any of the Releasees
relating to Executive’s employment with the Company, or the termination thereof.
8. No Admissions. Nothing contained herein shall be construed as an admission of
wrongdoing or liability by either party hereto.

 

 



--------------------------------------------------------------------------------



 



9. Entire Agreement; Miscellaneous. This Agreement constitutes a single
integrated contract expressing the entire agreement of the parties with respect
to the subject matter specifically addressed herein and supersedes all prior and
contemporaneous oral and written agreements and discussions with respect to the
subject matter hereof. There are no other agreements, written or oral, express
or implied, between the parties hereto, concerning the subject matter hereof,
except as set forth herein. This Agreement may be amended or modified only by an
agreement in writing, and it shall be interpreted and enforced according to the
laws of the State of Colorado. Should any of the provisions of the Agreement be
determined to be invalid by a court of competent jurisdiction, it is agreed that
this shall not affect the enforceability of the other provisions herein. For the
avoidance of doubt, Executive’s obligations under the Expanded Non-Compete and
Non-Solicitation Agreement and Appendix A to her 2010 Employment Agreement are
not superseded hereby.
10. Waiting Period and Right of Revocation. EXECUTIVE ACKNOWLEDGES THAT
EXECUTIVE IS AWARE AND IS HEREBY ADVISED THAT EXECUTIVE HAS THE RIGHT TO
CONSIDER THIS AGREEMENT FOR TWENTY-ONE DAYS BEFORE SIGNING IT, ALTHOUGH
EXECUTIVE IS NOT REQUIRED TO WAIT THE ENTIRE TWENTY-ONE DAY PERIOD; AND THAT IF
EXECUTIVE SIGNS THIS AGREEMENT PRIOR TO THE EXPIRATION OF TWENTY-ONE DAYS,
EXECUTIVE IS WAIVING THIS RIGHT FREELY AND VOLUNTARILY. EXECUTIVE ALSO
ACKNOWLEDGES THAT EXECUTIVE IS AWARE AND IS HEREBY ADVISED OF EXECUTIVE’S RIGHT
TO REVOKE THIS AGREEMENT FOR A PERIOD OF SEVEN DAYS FOLLOWING THE SIGNING OF
THIS AGREEMENT AND THAT IT SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE
REVOCATION PERIOD HAS EXPIRED. TO REVOKE THIS AGREEMENT, EXECUTIVE MUST NOTIFY
THE COMPANY IN WRITING WITHIN SEVEN DAYS OF SIGNING IT.
11. Attorney Advice. EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE IS AWARE OF
EXECUTIVE’S RIGHT TO CONSULT AN ATTORNEY, THAT EXECUTIVE HAS BEEN ADVISED TO
CONSULT WITH AN ATTORNEY, AND THAT EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT
WITH AN ATTORNEY, IF DESIRED, PRIOR TO SIGNING THIS AGREEMENT.
12. Understanding of Agreement. Executive states that Executive has carefully
read this Agreement, that Executive fully understands its final and binding
effect, that the only promises made to Executive to sign this Agreement are
those stated above, and that Executive is signing this Agreement voluntarily.

                      DIGITALGLOBE, INC.       EXECUTIVE    
 
                                  By:           JILL D. SMITH    
 
 
 
               
Title:
                   
 
 
 
               

 

 